                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In Re:                                           :    BANKRUPTCY NO. 20-10334 TPA
                                                 :
JOSEPH MARTIN THOMAS,                            :    JUDGE THOMAS P. AGRESTI
      Debtor.                                    :
                                                 :    CHAPTER 11
JOSEPH MARTIN THOMAS,                            :
      Movant,                                    :    RELATED TO DOCUMENT NO. _____
                                                 :
               v.                                :
                                                 :
PNC BANK, NATIONAL ASSOCIATION;                  :
TAX COLLECTOR, CITY OF ERIE; ERIE                :
COUNTY TAX CLAIM BUREAU; UNITED                  :
STATES OF AMERICA, INTERNAL                      :
REVENUE SERVICE; COMMONWEALTH                    :
OF PENNSYLVANIA, DEPT. OF                        :
REVENUE; and DALE E. PEHRSSON AND                :
ROBERT S. PEHRSSON;                              :
      Respondents.                               :

            ORDER CONFIRMING SALE OF REAL AND PERSONAL PROPERTY
                         FREE AND DIVESTED OF LIENS

         AND NOW, this ___ day of _____________, 2021, on consideration of the Debtor’s Motion
for Sale of Real and Personal Property Free and Divested of Liens, Joseph Martin Thomas, to Dale E.
Pehrsson and Robert S. Pehrsson, for the total sum of $1,047,000.00, after hearing held in the
Bankruptcy Courtroom, U.S. Courthouse, 17 South Park Row, Erie, Pennsylvania 16501, this
date, the Court finds:

        1)     That service of the Notice of Hearing setting hearing on said Motion for Sale of Real
and Personal Property Free and Divested of Liens of the above-named Respondents, was effected on
the following secured creditors whose liens are recited in said Motion/Complaint for sale, viz:


         DATE OF SERVICE                        NAME OF LIENOR AND SECURITY

                                    Office of the United States Trustee
                                    Liberty Center
                                    1001 Liberty Avenue, Suite 970
                                    Pittsburgh, PA 15222
DATE OF SERVICE               NAME OF LIENOR AND SECURITY

                  PNC Bank, National Association
                  P.O. Box 94982
                  Cleveland, OH 44101

                  (Mortgage on real estate located at 2100 South Shore Drive, Erie,
                  Pennsylvania dated September 9, 2009 and recorded on September
                  18, 2009 in Erie County Record Book 1591, Page 1529 and re-
                  recorded on December 7, 2009 in Erie County Record Book 1607,
                  Page 1982)

                  PNC Bank, N.A.
                  2730 Liberty Avenue
                  Pittsburgh, PA 15222

                  (Mortgage on real estate located at 2100 South Shore Drive, Erie,
                  Pennsylvania dated September 9, 2009 and recorded on September
                  18, 2009 in Erie County Record Book 1591, Page 1529 and re-
                  recorded on December 7, 2009 in Erie County Record Book 1607,
                  Page 1982)

                  Brian Nicholas, Esquire
                  KML Law Group PC
                  701 Market Street, Suite 5000
                  Philadelphia, PA 19106

                  (Counsel to PNC Bank, National Association)

                  Tax Collector, City of Erie
                  626 State Street
                  Room 105
                  Erie, PA 16501-1128

                  (Statutory Lien for Real Estate Taxes)

                  Erie County Tax Claim Bureau
                  140 West Sixth Street
                  Room 110
                  Erie, PA 16501

                  (Statutory Lien for Real Estate Taxes)

                  Attorney General of the United States
                  U.S. Dept. of Justice
                  950 Pennsylvania Avenue, NW
                  Washington, D.C. 20530

                  (Federal Tax Liens)
DATE OF SERVICE              NAME OF LIENOR AND SECURITY

                  United States Attorney’s Office
                  Western District of Pennsylvania
                  ATTENTION: Civil Process Clerk
                  Joseph F. Weis, Jr. U.S. Courthouse
                  700 Grant Street
                  Suite 4000
                  Pittsburgh, PA 15219

                  (Federal Tax Liens)

                  United States Attorney’s Office
                  Western District of Pennsylvania
                  ATTENTION: Civil Process Clerk
                  17 South Park Road, Suite A330
                  Erie, PA 16501

                  (Federal Tax Liens)

                  Stephen R. Kaufman, Esquire
                  Acting U.S. Attorney for the Western District of PA
                  Joseph F. Weis, Jr. U.S. Courthouse
                  700 Grant Street, Suite 4000
                  Pittsburgh, PA 15219

                  (Federal Tax Liens)

                  Internal Revenue Service
                  ATTENTION: Centralized Insolvency Operations
                  P.O. Box 7346
                  Philadelphia, PA 19101-7346

                  (Federal Tax Liens)

                  Internal Revenue Service
                  ATTENTION: Sandra M. Bence
                  1000 Liberty Avenue
                  Stop 711B
                  Pittsburgh, PA 15222-3714

                  (Federal Tax Liens)
DATE OF SERVICE              NAME OF LIENOR AND SECURITY

                  Jill Locnikar, Esquire
                  Assistant U.S. Attorney
                  700 Grant Street, Suite 4000
                  Pittsburgh, PA 15219

                  (Counsel to Internal Revenue Service)

                  (Federal Tax Liens)

                  Pa. Dept. of Revenue
                  Bankruptcy Division
                  P.O. Box 280946
                  Harrisburg, PA 17128-0946

                  (Commonwealth Tax Liens)

                  Pa. Dept. of Revenue
                  4th & Walnut Street
                  Harrisburg, PA 17128

                  (Commonwealth Tax Liens)

                  Attorney General of Pennsylvania
                  Western Regional Office
                  1251 Waterfront Place
                  Mezzanine Level
                  Pittsburgh, PA 15222

                  (Commonwealth Tax Liens)

                  Lauren Michaels, Esquire
                  Office of the Attorney General
                  Western Regional Office
                  1251 Waterfront Place
                  Mezzanine Level
                  Pittsburgh, PA 15222

                  (Counsel to Pa. Dept. of Revenue)

                  Coldwell Banker Select, REALTORS
                  ATTENTION: Mark Hutchison
                  413 West Plum Street, Suite A
                  Edinboro, PA 16412

                  (Debtor’s Realtor)
      DATE OF SERVICE                         NAME OF LIENOR AND SECURITY

                                   Dale E. Pehrsson
                                   Robert S. Pehrsson
                                   1 Golden Eagle Lane
                                   Clarion, PA 16214

                                   (Purchasers)

                                   Eugene C. Sundberg, Jr., Esquire
                                   The Marsh Law Firm
                                   300 State Street, Suite 300
                                   Erie, PA 16507

                                   (Counsel to Purchasers)

                                   Agresti Real Estate
                                   ATTENTION: Harry Latta, Jr.
                                   2653 West 26th Street
                                   Erie, PA 16506

                                   (Purchaser’s Realtor)


2)      That sufficient general notice of said hearing and sale, together with the confirmation
hearing thereon, was given to the creditors and parties in interest by the moving party as shown
by the certificate of service filed and that the named parties were served with the
Motion/Complaint.

3)      That said sale hearing was duly advertised on the Court's website pursuant to W.PA
LBR 6004-1(c)(2) on      , in the Erie Times News on     and in the Erie County Legal Journal on
     , as shown by the Proof of Publications duly filed.

4)     That at the sale hearing the highest/best offer received was that of the above Purchasers
and no objections to the sale were made which would result in cancellation of said sale.

5)     That the total purchase price of $1,047,000.00 offered by Dale E. Pehrsson and Robert S.
Pehrsson was a full and fair price for the real and personal property in question.

6)     That the Purchaser has acted in good faith with respect to the within sale in accordance
with In re Abbotts Dairies of Pennsylvania, Inc., 788 F2d. 143 (3d Cir. 1986).

       NOW THEREFORE, it is hereby ORDERED, ADJUDGED AND DECREED that the sale
by Special Warranty Deed of the real property described as

a)     Real estate located at 2100 South Shore Drive, Erie, Pennsylvania, Tax Index No. 17-041-
034.0-102.00, and
b)      Certain items of personal property owned by Joseph Martin Thomas more fully
identified in Exhibit “C” to the Motion for Sale of Real and Personal Property

is hereby CONFIRMED to Dale E. Pehrsson and Robert S. Pehrsson for the total sum of
$1,047,000.00, free and divested of the above recited liens and claims, and, that the Movant is
authorized to make, execute and deliver to the Purchasers above named the necessary deed
and/or other documents required to transfer title to the property purchased upon compliance
with the terms of sale;

        It is FURTHER ORDERED that the above recited liens and claims, be, and they hereby
are, transferred to the proceeds of sale, if and to the extent they may be determined to be valid
liens against the sold property, that the within decreed sale shall be free, clear and divested of
said liens and claims;

         It is FURTHER ORDERED that the following expenses/costs shall immediately be paid
at the time of closing. Failure of the Closing Agent to timely make and forward the disbursements
required by this Order will subject the closing agent to monetary sanctions, including among other
things, a fine or the imposition of damages, after notice and hearing, for failure to comply with
the above terms of this Order. Except as to the distribution specifically authorized herein, all
remaining funds shall be held by Counsel for Movant pending further Order of this Court after
notice and hearing.

                    2100 SOUTH SHORE DRIVE, ERIE, PENNSYLVANIA

       The sum of $1,035,000.00 is allocated as the purchase price for the real estate located at
2100 South Shore Drive, Erie, Pennsylvania. Of that amount, the following disbursements shall
be made:

   a) Delinquent real estate taxes payable to the Erie County Tax Claim Bureau in the
      approximate amount of $39,294.75, plus continuing interest at the rate of 9% per annum
      from March 1, 2021;

   b) Current real estate taxes, pro-rated to the date of closing;

   c) The costs of local newspaper advertising in the amount of $            , to be reimbursed to
      The Quinn Law Firm;

   d) The costs of legal journal advertising in the amount of $          , to be reimbursed to The
      Quinn Law Firm;

   e) Reimbursement to The Quinn Law Firm of the filing fee for the Motion for Sale of Real
      Property Free and Divested of Liens in the amount of $188.00;

   f) The Court approved realtor commission in the amount of $47,925.00;

   g) Payment in full of the first mortgage lien in favor of PNC Bank, National Association on
      the real estate located at 2100 South Shore Drive, Erie, Pennsylvania, Tax Index No. 17-
      041-034.0-102.00 in the approximate principal amount of $647,171.24, plus interest and
      satisfaction costs;
     h) Payment on the full amount of the secured tax lien on the real estate located at 2100
        South Shore Drive, Erie, Pennsylvania in favor of the Internal Revenue Service in the
        approximate principal amount of $239,176.77, plus interest and satisfaction costs, which
        shall be placed in escrow pending any offset from the Debtor’s future tax filings; and

     i)   Payment on the full amount of the secured tax lien on the real estate located at 2100
          South Shore Drive, Erie, Pennsylvania in favor of the Pennsylvania Department of
          Revenue in the approximate principal amount of $22,185.11, plus interest and
          satisfaction costs.

     j) Other: The sum of no more than $1,500.00 shall be paid to the closing agent who
        represents the Debtor at the time of the real estate closing.

     k) Other: Any and all due and owing municipal fees, as well as any and all water, sewer,
        and refuse charges, if applicable, shall be paid at the time of the closing.

     l) Other: This sale is confirmed pursuant to Dr. Thomas’s Plan of Reorganization dated
        February 15, 2021 and, as such, will be exempt from all realty transfer taxes pursuant to
        §1146(a).

     m) Other: The sum of $10,470.00 (1% of the purchase total price for the real and personal
        property) shall be paid to the Office of the United States Trustee on account of quarterly
        U.S. Trustee’s fees due in regard to the disbursements made at the time of the real estate
        closing.

     n) Other: The remaining net proceeds, which are estimated to be approximately $21,000.00,
        shall be paid to Debtor’s Counsel, Michael P. Kruszewski, Esquire and the Quinn Law
        Firm, to be held in its escrow account, on account of the administrative claims of the
        Debtor, Joseph Martin Thomas.

               PERSONAL PROPERTY OWNED BY JOSEPH MARTIN THOMAS
                    MORE FULLY IDENTIFIED IN EXHIBIT “C” TO THE
                 MOTION FOR SALE OF REAL AND PERSONAL PROPERTY

        The sum of $12,000.00 is allocated as the purchase price for personal property more fully
identified in Exhibit “C” to the Motion for Sale of Real and Personal Property. Of that amount, the
following disbursements shall be made:

     a) The proceeds from the sale of the personal property in the amount of $12,000.00 shall be
        paid to Debtor’s Counsel, Michael P. Kruszewski, Esquire and the Quinn Law Firm, to
        be held in its escrow account, on account of the administrative claims of the Debtor,
        Joseph Martin Thomas.

It is FURTHER ORDERED that:

1)        Within seven (7) days of the date of this Order, the Movant/Plaintiff shall serve a copy
          of the within Order on each Respondent/Defendant (i.e., each party against whom relief
          is sought) and its attorney of record, if any, upon any attorney or party who answered
          the motion or appeared at the hearing, the attorney for the debtor, the Closing Agent,
          the Purchaser, and the attorney for the Purchaser, if any, and file a Certificate of Service.
2)   Closing shall occur within thirty (30) days of this Order.

3)   Within seven (7) days following closing, the Movant shall file a Report of Sale which
     shall include a copy of the HUD-1 or other Settlement Statement; and,

4)   This Sale Confirmation Order survives any dismissal or conversion of the within case.




                                          ____________________________________
                                          Thomas P. Agresti, Judge
                                          United States Bankruptcy Court
